Citation Nr: 0117736	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an original evaluation in excess of 10 
percent for residuals of a fracture of the midshaft of the 
right clavicle.

2.  Entitlement to an original evaluation in excess of 10 
percent for chronic lateral epicondylitis of the left elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from October 1991 to 
May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  

During the course of this appeal, the veteran also perfected 
the issue of an increased (compensable) evaluation for 
degenerative joint disease of the lumbosacral spine.  
Following a July 2000 hearing, in a written statement dated 
that month, the veteran indicated that he would be satisfied 
with a 10 percent evaluation for his low back disability.  In 
February 2001, the RO increased the veteran's disability 
evaluation from noncompensable to 10 percent for degenerative 
joint disease of the lumbosacral spine, effective the date of 
his separation from service.  This evaluation is consistent 
with the veteran's request.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Moreover, in April and May 2001 
written arguments, the veteran's representative did not 
address the issue of an increased evaluation for degenerative 
joint disease of the lumbosacral spine.  The Board, thus, 
considers the RO's February 2001 action a total grant of the 
benefits sought on appeal as to the issue of an increased 
rating for degenerative joint disease of the lumbosacral 
spine.  See e.g., AB v. Brown, 6 Vet. App. 35 (1993); see 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, the Board regards this issue as no longer in 
appellate status.

As the veteran noted disagreement with the assignment of the 
initial ratings for residuals of a fracture of the midshaft 
of the right clavicle and for chronic lateral epicondylitis 
of the left elbow, and has properly perfected his appeal as 
to these issues, the propriety of each rating from the date 
of the veteran's separation from service through the point in 
time when a final resolution has been reached, is currently 
before the Board.  Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran has raised the issue of service connection for 
tinnitus on several occasions.  As this issue is not properly 
before the Board, it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether nonunion of a fracture of the midshaft 
of the right clavicle, with loose movement, has been 
demonstrated.  

3.  At any time since the date of the initial claim, the 
veteran's service-connected left elbow disability has not 
been manifested by more than complaints of pain; with x-ray 
evidence of degenerative arthritis; and full range of flexion 
with and -30 degrees of extension on clinical examination.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for a 20 percent rating, and no 
higher, for residuals of a fracture of the midshaft of the 
right clavicle, have been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 1991); Pub. L. No. 106, 475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified at 38 U.S.C.A. § 5107(b)); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5202, 
5203 (2000).

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for epicondylitis of the left elbow have 
not been met.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5206, 5207, 5208 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280, No. 99-1788 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence.  
See VCAA § 3(a) (to be codified at 38 U.S.C. §§ 5103-5103A)).  
After receiving an application for benefits, VA is required 
to notify the claimant and the claimant's representative of 
any information, and any medical or lay evidence not already 
submitted, that is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant as to which records 
have not been secured, explain the efforts made to obtain 
those records, and describe any further action that VA will 
take.  If the records are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.

As to the veteran's claim for increased ratings for his right 
clavicle and left shoulder disabilities, the Board has 
reviewed the claim in light of the VCAA, and concludes that 
the RO did not fully comply with the new notification 
requirements at the time the veteran's claim was filed.  
Specifically, the veteran and his representative were not 
explicitly advised at the time the claim was received of any 
additional evidence required for it to be substantiated, and 
the RO did not identify which evidence would be obtained by 
VA and which was the claimant's responsibility.  However, a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and the statement of the 
case and supplemental statements of the case issued by the RO 
clarified what evidence would be required to establish an 
increased rating.  The veteran and his representative 
responded to the RO's communications with additional evidence 
and argument, curing (or rendering harmless) the RO's earlier 
(pre-VCAA) omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); VAOPGCPREC 16-92, para. 16, 57 Fed. Reg. 
49,747 (1992).

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA § 3(a) (to be codified at 38 U.S.C. 
5103A(d)).  The VA compensation examination, conducted in 
March 1999, that is described below satisfied this 
obligation.  The Board is satisfied that all relevant facts 
have been properly and sufficiently developed, and that the 
veteran will not be prejudiced by proceeding to a decision on 
the basis of the evidence currently of record regarding his 
claim for increased evaluations for right clavicle and left 
elbow disabilities.  In its February 2001 supplemental 
statement of the case, the RO indicated that this claim was 
in full compliance with the provisions and requirements of 
the Veteran Claims Assistance Act of 2000.  Based upon the 
RO's actions, the Board is of the opinion that the duty to 
assist and notify has been satisfied.  

Thus, we find the record before us is complete, and to remand 
for the RO to review the record in accordance with the VCAA 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  The United States 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2000); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)).  

Factual Background

A review of the veteran's service medical records 
demonstrates that he was seen with complaints of left elbow 
pain for three days in January 1993.  The veteran indicated 
that he had had decreased motion and increased pain for the 
past three days.  He also reported swelling.  He stated that 
there was no tenderness with palpation and indicated that he 
was in distress at that time.  Physical examination revealed 
redness with increased swelling, decreased range of motion, 
and increased pain with movement.  It was the examiner's 
assessment that the veteran had a left elbow contusion.  

In January 1998, the veteran was seen with complaints of 
shoulder pain.  He indicated that he had landed on his 
shoulder while playing football.  X-rays revealed a 
comminuted fracture of the right mid clavicle.  At the time 
of a January 10, 1998 follow-up visit, the veteran complained 
of pain secondary to the fracture.  

A January 15, 1998 follow-up x-ray revealed a comminuted 
fracture involving the junction of the mid and distal thirds 
of the right clavicle.  There was approximately one shaft 
diameter inferior displacement of the major distal fragment.  
The acromioclavicular and glenohumeral joints were anatomic.  

At the time of a January 20, 1998 visit, the veteran 
continued to complain of pain but noted that there was 
significant improvement.  He also had increased range of 
motion.  At the time of a March 26, 1998 visit, the veteran 
was noted to have some palpatory pain over the fractured side 
as well as some thickness.  A x-ray taken at that time 
revealed that the fracture was healing but that it was not 
fully healed.  It was recommended that the veteran not lift 
any heavy loads with the arm.  

Post service, in February 1999, the veteran requested service 
connection for his fractured right collarbone and his left 
elbow.  

In March 1999, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he 
spontaneously developed pain and swelling of the left elbow.  
He noted that his physician diagnosed tendinitis.  He 
reported that the problem was chronic and interfered with his 
ability to strenuously use his left elbow.  The veteran also 
reported that he fractured his right clavicle in January 
1998.  He noted that the fracture healed but that he had a 
deformity and that it impaired his ability to work overhead 
with his arm.  The veteran indicated that he worked at the 
Post Office.  

Physical examination revealed slight limitation of motion for 
the shoulder for abduction and forward flexion.  Forward 
flexion and abduction were both to 175 degrees.  Backward 
extension, internal and external rotation, and adduction were 
full.  There was deformity of the right clavicle but no 
tenderness.  Tenderness was present above the clavicle.  
Physical examination of the left elbow revealed that the 
veteran was able to extend to only +18 degrees but was able 
to fully flex.  There was tenderness of the left lateral 
epicondyle but no pain on motion.  X-rays of the right 
shoulder revealed a fracture deformity at the mid to distal 
third of the clavicle, which appeared to be a nonunion 
fracture or at least poor healing with hypertrophic callous 
formation.  X-rays of the left elbow revealed calcifications 
in the soft tissues adjacent to the medial and lateral 
epicondyles near the radial head and olecranon process.  
There was spur formation along the distal portion of the 
intercondylar groove of the distal humerus.  There was also 
some bony sclerosis in the proximal ulna at the articular 
surface consistent with DJD (degenerative joint disease), 
secondary to trauma.  Diagnoses of chronic lateral 
epicondylitis of the left elbow and residuals of status post 
fracture of the right clavicle were rendered.  

In July 2000, the veteran appeared for a hearing at the RO.  
At the time of the hearing, the veteran testified that he 
worked at the United States Post Office.  He noted that he 
had to lift buckets out of racks that contained mail.  The 
veteran stated that he had a hard time lifting objects above 
his head.  He indicated that he had weakness and pain in his 
shoulder when moving things at that height.  He testified 
that he was taking Vioxx on a daily basis for the pain.  The 
veteran noted that the previous medication that VA prescribed 
affected his stomach.  The veteran stated that he had been 
seen at VA approximately six or seven times since his 1998 
discharge from service.  

With regard to this left elbow, the veteran testified that he 
had limited mobility in the elbow that hampered his ability 
to pick up something and carry it.  He also noted that he 
could not carry anything when his arm was straight.  He 
testified that any other mobility was fine.  The veteran 
indicated that he could not lift anything high on his right 
side or anything low on his left side.  He also reported that 
he was unable to bench press when lifting weights due to his 
elbow and noted that he could not lift anything over his head 
on the right side when lifting weights.  

The veteran testified that he had a fairly large bump in the 
shoulder area.  He stated that he was right-handed.  He 
reported that he had never dislocated his shoulder.  He 
indicated that when he reached, his shoulder felt as if it 
would pop.  The veteran indicated that he had made it through 
his probationary period for work but that he had taken 
approximately thirty hours off over the last year as result 
of medical appointments and an inability to work on several 
occasions.  He testified that he had pain in his right 
shoulder all the time.  The veteran also stated that he had 
epicondylitis of the elbow with activity and indicated that 
he could not extend his elbow completely out.  He indicated 
that the more he used his elbow, the more pain he had in it.  

Outpatient treatment records obtained from the Phoenix, 
Arizona, VA medical center demonstrate that the veteran was 
noted to have right shoulder pain at the time of a June 2000 
visit.  He rated his elbow and shoulder pain at a general 
level of 6 but reported that his pain level was currently 4. 

In October 2000, the veteran's private clinician, A. C., 
D.O., forwarded copies of treatment records of the veteran.  
The treatment records demonstrate that at the time of a 
January 3, 2000, visit, the veteran was unable to fully 
extend his left elbow.  It was Dr. C's assessment that the 
veteran had an old fracture of the right clavicle and left 
elbow bursitis with decreased extension.  The veteran was 
prescribed Vioxx at that time.  In a January 17, 2000, 
treatment record, it was noted that the Vioxx was working 
"great".  The veteran noted that he was able to drive for 
more than an hour without having to stop to rest.  It was Dr. 
C's assessment that the veteran had an old right clavicle 
fracture and left elbow bursitis.  

On January 28, 2000, the veteran was examined by M. Z., M.D., 
a private orthopedic surgeon.  At the time of the 
examination, the veteran reported that he had right shoulder 
and left elbow pain.  The veteran indicated that he had 
fractured his right clavicle.  He complained of pain with 
lifting and reaching.  He found it difficult to do overhead 
activities.  He also complained of left elbow pain with 
restricted motion.  

Examination of the shoulder showed almost full range of 
motion.  There was slight limitation of abduction and 
external rotation to a few degrees.  There was a prominent 
mid-clavicle, which was nontender.  There was no swelling on 
the anterior aspect of the shoulder.  Impingement sign was 
negative and the right elbow, wrist and hand were normal.  

The left elbow showed full flexion and -30 degrees of 
extension.  There was no pain on pronation and supination.  
X-rays of the right clavicle showed a healed mid-clavicle 
fracture, with a hypertrophic callus.  It was Dr. Z's 
impression that the veteran had a status post fracture of the 
right clavicle with mild stiffness of the right shoulder and 
a flexion contracture of the left elbow with a history of 
chronic epicondylitis.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2000), that require the evaluation of the complete 
medical history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 12 Vet. App.  
at 126-28.  In Meeks v West, 12 Vet. App. 352 (1999), the 
court reaffirmed the staged ratings principle of Fenderson 
and specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, impairment of 
the clavicle or scapula is evaluated as: 20 percent disabling 
on the major side and 20 percent disabling on the minor side 
when dislocation occurs.  When nonunion occurs it is 
evaluated as: 20 percent disabling on the major side and 20 
percent disabling on the minor side when loose movement is 
present and 10 percent without loose movement on the major or 
minor side.  Id.  Malunion of the clavicle or scapula is 
rated at 10 percent disabling on the major side and 10 
percent disabling on the minor side or on impairment of 
function of contiguous joint.  Id.

Arm limitation of motion is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Under that code section, for the major 
arm, where there is limitation of arm motion at shoulder 
level, a 20 percent rating is assigned; where there is 
limitation of arm motion to midway between the side and 
shoulder level, a 30 percent rating is assigned; and where 
there is limitation of motion to 25 degrees from the side, a 
40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Under Diagnostic Code 5206, for either the major or minor 
arm, when flexion of the forearm is limited to 110 degrees, a 
0 percent (noncompensable) rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (2000).  A 10 percent rating is 
warranted if flexion is limited to 100 degrees.  Id.  A 20 
percent rating requires limitation of forearm flexion to 90 
degrees, if either the major or minor extremity is involved.  
Id.  Under Diagnostic Code 5207, for either the major or 
minor arm, limitation of extension of the forearm from 45 to 
60 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207 (2000).  If extension is limited to 75 
degrees, a 20 percent rating is appropriate if either upper 
extremity is involved.  Id.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 
38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a 
rating for a disability rated based on limitation of motion, 
regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The veteran contends that he is entitled to an increase in 
the 10 percent disability evaluation assigned to service-
connected residuals of a fracture of the right clavicle.  He 
bases this claim primarily upon pain and limitation of 
functioning of the right shoulder.  The evidence reflects 
that the veteran is right-handed and, hence, the injury is to 
the clavicle affecting the major arm.

The veteran's service-connected right shoulder disability has 
been evaluated under 38 U.S.C.A. § 4.71a, Diagnostic Code 
5203 (impairment of the clavicle or scapula).

X-rays of the right shoulder at the time of the March 1999 VA 
examination revealed a nonunion fracture or at least a poor 
healing fracture with hypertrophic callous formation.  X-rays 
taken at the time of the January 2000 examination by Dr. Z. 
revealed a healed mid-clavicle fracture with a hypertrophic 
callous.  The veteran testified that when he reached, his 
shoulder felt as if it would pop.  Based upon the findings of 
the March 1999 and January 2000 examiners, the Board finds 
that the evidence is at least in equipoise as to whether the 
veteran currently has nonunion of the fractured clavicle with 
loose movement.  Overall, the evidence shows that there is a 
question as to which of the two evaluations should apply, 
since the current level of disability approximates the 
criteria for a 20 percent rating under Diagnostic Code 5203.  
Thus, a 20 percent evaluation is warranted under Diagnostic 
Code 5203, the highest schedular disability evaluation under 
this code.

Even though the Board has determined that a rating of 20 
percent is warranted in this case for the veteran's right 
clavicle disability, there is not a question as to whether 
the 30 percent rating should be assigned.  38 C.F.R. § 4.7.  
First, we have so determined by giving the benefit of the 
doubt to the veteran.  Second, assignment of a disability 
rating under Diagnostic Code 5200 [ankylosis of 
scapulohumeral articulation] is not warranted because the 
veteran does not have such ankylosis.  A disability rating 
under Diagnostic Code 5202 [other impairment of humerus] is 
not appropriate, since no impairment of the humerus has been 
medically demonstrated.

As to the range of motion for the veteran's right shoulder, 
the Board observes that the veteran was only noted to have 
slight limitation of motion for abduction and forward 
flexion, and full range of motion on backward extension, 
internal and external rotation, and adduction, at the time of 
the March 1999 VA examination.  Moreover, at the time of his 
January 2000 private orthopedic examination, the veteran was 
found to have almost full range of motion with only slight 
limitation of abduction and external rotation.  As previously 
noted, a 30 percent rating requires arm motion limited to 25 
degrees from the side.  Thus, even with consideration of 
38 C.F.R. §§ 4.40, and 4.45, the preponderance of the 
evidence is against a finding that the veteran's shoulder 
disability warrants a 30 percent disability rating under 
Diagnostic Code 5201.  Any additional functional loss due to 
painful or weakened movement is encompassed by the 20 percent 
rating inasmuch as it contemplates motion restricted to only 
45 degrees.

In view of the above, the Board finds that the application of 
the benefit of the doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) (both old and new versions) is appropriate in this 
case as to the veteran's claim for residuals of a fracture of 
the midshaft of his right clavicle.  As stated, the level of 
disability is approximately commensurate with a 20 percent 
rating under Diagnostic Code 5203, and the appeal is granted 
as to this issue.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.7, 4.71a, Diagnostic Code 5203.

As to the veteran's left elbow epicondylitis, the Board 
concludes, considering the provisions of 38 C.F.R. § 4.71a, 
DCs 5010-5003, 5206, 5207 and 5208 with the clinical evidence 
summarized above, that the criteria for a rating higher than 
10 percent are not met.  The veteran's left elbow disability 
affects his minor arm, as noted above.  Arthritis due to 
trauma and degenerative arthritis are rated as for limitation 
of motion under the code provision applicable to the affected 
joint, in this case Diagnostic Codes 5206, 5207 and 5208, 
pertaining to limitation of forearm extension and flexion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5003.  Therefore, 
evaluation of the veteran's left elbow disability depends 
upon the extent to which the evidence shows limitation of 
motion.  VA rating criteria provide that normal elbow range 
of elbow motion is from 0 degrees of forearm extension to 145 
degrees of forearm flexion.  38 C.F.R. § 4.71, Plate I 
(2000).  Range of motion testing at the time of the March 
1999 VA examination showed full flexion and limitation of 
extension to +18 degrees.  At the time of the January 2000 
private examination the veteran had full flexion and -30 
degrees of extension.  None of these findings support a 
compensable level of disability under Diagnostic Codes 5206, 
5207 or 5208.  As noted above, extension limited to either 60 
degrees or 45 degrees warrants a 10 percent rating and a 20 
percent rating is assigned when extension of the major or 
minor arm is limited to 75 degrees.  The veteran's left elbow 
disability supports a 10 percent rating because that is the 
minimum rating required for degenerative arthritis due to 
trauma with limitation of motion.  See Diagnostic Codes 5010-
5003.

The Board recognizes that functional limitations due to pain 
must be accounted for in evaluating disabilities on the basis 
of limitation of motion and has considered the veteran's 
complaints and the examiners' findings.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board has concluded that pain 
was considered in evaluating veteran's limitation of movement 
and, because pain is an element of the 10 percent rating 
under the arthritis provision, the Board finds that the 
veteran is not entitled to an increased rating as a result of 
confirmed right elbow pain. See 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca v. Brown, 8 Vet. App. at 206-207.  Moreover, 
while the veteran may have limited motion due to pain, the 
Board concludes that the veteran's elbow disability more 
nearly approximates the criteria for the currently assigned 
10 percent evaluation and he is not entitled to a higher 
evaluation on the basis of the objective evidence of record.  
In summary, the Board finds that the current level of 
functional impairment is appropriately reflected by the 
current 10 percent evaluation.  

As such, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for 
chronic lateral epicondylitis of the left elbow.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 
5010, 5206 to 5208.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

Additionally, in view of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected residuals of a 
fracture of the midshaft of the right clavicle and chronic 
lateral epicondylitis of the left elbow, as the court 
indicated can be done in this type of case.  Based on the 
evidence of record, the Board concludes that at no time since 
the veteran filed his original claim for service connection 
have the disabilities on appeal been more disabling than as 
currently rated under this decision.

Lastly, turning to the question of an extraschedular rating, 
it is provided under 38 C.F.R. § 3.321(a) (2000) that the 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  There has been no showing by the veteran of 
extraordinary or exceptional disability beyond that 
contemplated by the rating schedule, such as frequent periods 
of hospitalization or marked interference with employment due 
to the service connected disorder.  While the veteran has 
indicated that his residuals of a fracture of the midshaft of 
the right clavicle and chronic lateral epicondylitis of the 
left elbow interfere with his employment, he continues to 
work at the Post Office on a full-time basis.  The veteran 
also testified that he had made it past his probationary 
period at work and that his service-connected disorders had 
caused him to miss only thirty hours of employment over the 
past year.  In the February 2001 supplemental statement of 
the case, the RO declined to refer the claim for an 
extraschedular rating.  The Board agrees that an 
extraschedular rating is not in order.  There is nothing in 
the disability picture presented that indicates that the 
regular rating criteria are not sufficient.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 20 percent evaluation is granted for residuals of a 
fracture of the midshaft of the right clavicle, subject to 
the laws and regulations governing monetary benefits.  

An evaluation in excess of 10 percent for chronic lateral 
epicondylitis of the left elbow is denied.  



		
	D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals



 

